Citation Nr: 1008853	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1985 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking to reopen a claim for service 
connection for a cervical spine disability, which he contends 
results from an injury in service.  The claim was previously 
denied in August 1997 because his service treatment records 
did not indicate that he had sustained a neck injury in 
service.  

VA has a duty to notify an appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  For 
claims to reopen, VA must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Such notice was not provided in this case.  In an August 2006 
letter, the RO informed the Veteran that new and material 
evidence would be required if his claim had been previously 
denied, and "new and material evidence" was defined in 
general terms.  However, the letter did not specify the 
particular reason that the Veteran's claim was denied in 
August 1997 or identify the evidence that would be needed to 
reopen the claim.  A remand is required to provide the 
Veteran adequate notice of the evidence required to reopen 
and substantiate his claim.  

In July 2009 correspondence, the RO notified the Veteran that 
his appeal was being certified and his records transferred to 
the Board.  In August 2009, the Veteran's representative 
submitted additional evidence to the RO.  That evidence was 
forwarded and received at the Board.  There was no waiver of 
RO review and the evidence was submitted after the statement 
of the case.  The RO must readjudicate the claim.  38 C.F.R. 
§ 38 U.S.C.A. §§ 19.37, 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with corrected 
notice identifying the particular 
reason that his claim for service 
connection for a cervical spine 
disability was denied in August 1997.  
The notice letter should describe the 
evidence and information required to 
reopen the claim, as well as the 
evidence necessary to substantiate the 
underlying service connection claim.  
The Veteran should be provided adequate 
opportunity to respond.  

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal, taking into consideration any 
and all evidence that has been added to 
the record since the last prior final 
denial of the claim, including the 
evidence submitted to the RO in August 
2009.  If the claim remains denied, the 
RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


